—Judgment unanimously affirmed. Memorandum: Defendant appeals from judgments of conviction entered upon pleas of guilty. By failing to move to withdraw the pleas or to vacate the judgments of conviction, he failed to preserve for our review his challenge to the factual allocutions (see, People v Lopez, 71 NY2d 662, 665; People v Hill, 254 AD2d 726, lv denied 92 NY2d 1050). Neither case “qualifies] for the narrow, ‘rare case’ exception to the preservation doctrine” (People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839). The sentences are not unduly harsh or severe. (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Contempt, 1st Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.